DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
 
Response to Amendment
The amendments filed on May 9, 2022 have been entered. Applicant amended claims 1, 8, and 15. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on May 9, 2022 with respect to the Final Office Action dated February 24, 2022 have been fully considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Garth D. Richmond, Reg. No. 43,044 on May 18, 2022.
The claims have been amended as follows: 
1.	(Currently amended) A method comprising:
receiving network performance indicator data associated with a network slice connected to a user equipment (UE) device via a first type of network infrastructure including a first distributed unit (DU) of a radio access network (RAN) located in a far edge network site, wherein the first DU connects via a fronthaul transport domain to a radio unit (RU) located at a cell site, wherein the first type of network infrastructure further includes multiple alternative data transport paths from [[the]] an application instance to the [[RU]] first DU and each of the alternative data transport paths including data transport nodes linked across multiple types of network locations;
determining, based on the network performance indicator data, that one or more service level agreements (SLAs) for the network slice will not be maintained for a duration of a network session
identifying, responsive to the determination that the rerouting of the network session will not result in the one or more SLAs being maintained for the duration of the network session, a second type of network infrastructure in which a second DU is co-located with the RU at the cell site, based on service requirements for the network slice, wherein the service requirements include the one or more SLAs and a service profile for the network slice;
accessing a network function virtualization infrastructure (NFVI) database to determine a supportability for an instantiation of the second type of network infrastructure; and
instructing an orchestrator to deploy the second type of network infrastructure.

2.	(Original) The method of claim 1, wherein the first type of network infrastructure comprises an enhanced mobile broadband (eMBB) infrastructure and the second type of network infrastructure comprises a low latency communication (LLC) infrastructure, or
wherein the first type of network infrastructure comprises an LLC infrastructure and the second type of network infrastructure comprises an ultra-reliable LLC (URLLC) infrastructure.

3.	(Original) The method of claim 1, further comprising:
identifying a set of available network infrastructures that include the second type of network infrastructure; and
ordering the set of available network infrastructures based on a deployment preference.

4.	(Original) The method of claim 3, wherein the deployment preference comprises a logical path distance, and the logical path distance is proportional to latency and inversely proportional to at least one of bandwidth or reliability.

5.	(Original) The method of claim 1, further comprising:
instructing a network function management function (NFMF) to configure instantiated network function instances for the second type of network infrastructure.

6.	(Original) The method of claim 1, further comprising:
instructing the orchestrator to delete the first type of network infrastructure.

7.	(Original) The method of claim 1, further comprising:
deploying the second type of network infrastructure.

8.	(Currently amended) A device comprising:
a communication interface;
a memory storing instructions; and
a processor configured to execute the instructions to:
receive network performance indicator data associated with a network slice accessed by a user equipment (UE) device via a first type of network infrastructure including a first distributed unit (DU) of a radio access network (RAN) located in a far edge network site, wherein the first DU connects via a fronthaul transport domain to a radio unit (RU) located at a cell site, wherein the first type of network infrastructure further includes multiple alternative data transport paths from [[the]] an application instance to the [[RU]] first DU and each of the alternative data transport paths including data transport nodes linked across multiple types of network locations;
determine, based on the network performance indicator data, that one or more service level agreements (SLAs) for the network slice will not maintained for a duration of a network session
identify, responsive to [[a]] the determination that the rerouting of the network session will not result in the one or more SLAs being met for the duration of the network session, a second type of network infrastructure in which a second DU is co-located with the RU at the cell site, based on service requirements for the network slice, wherein the service requirements include the one or more SLAs and a service profile for the network slice;
access a network function virtualization infrastructure (NFVI) database to determine a supportability for an instantiation of the second type of network infrastructure; and
instruct an orchestrator to deploy the second type of network infrastructure over the access network.

9.	(Original) The device of claim 8, wherein the first type of network infrastructure comprises an enhanced mobile broadband (eMBB) infrastructure and the second type of network infrastructure comprises a low latency communication (LLC) infrastructure, or
wherein the first type of network infrastructure comprises an LLC infrastructure and the second type of network infrastructure comprises an ultra-reliable LLC (URLLC) infrastructure.

10.	(Original) The device of claim 8, wherein the device includes a path computation engine, and wherein the processor is further configured to:
identify a set of available network infrastructures that include the second type of network infrastructure; and
order the set of available network infrastructures based on a deployment preference.

11.	(Original) The device of claim 10, wherein the deployment preference comprises a logical path distance, and the logical path distance is proportional to latency and inversely proportional to at least one of bandwidth or reliability.

12.	(Original) The device of claim 10, wherein the processor is further configured to:
instruct a network function management function (NFMF) to configure instantiated network function instances for the second type of network infrastructure.

13.	(Original) The device of claim 10, wherein the processor is configured to:
instruct the orchestrator to delete the first type of network infrastructure.

14.	(Original) The device of claim 10, wherein the orchestrator comprises a network function virtualization orchestrator.

15.	(Currently amended) A non-transitory computer-readable medium for storing instructions which, when executed by a processor associated with a network device, cause the processor to:
receive network performance indicator data associated with a network slice accessed by a user equipment (UE) device via a first type of network infrastructure including a first distributed unit (DU) of a radio access network (RAN) located in a far edge network site, wherein the first DU connects via a fronthaul transport domain to a radio unit (RU) located at a cell site, wherein the first type of network infrastructure further includes multiple alternative data transport paths from [[the]] an application instance to the [[RU]] first DU and each of the alternative data transport paths including data transport nodes linked across multiple types of network locations;
determine, based on the network performance indicator data, that one or more service level agreements (SLAs) for the network slice will not be maintained for a duration of a network session
identify, responsive to a determination that the rerouting will not result in the one or more SLAs being met for the duration of the network session, a second type of network infrastructure in which a second DU is co-located with the RU at the cell site, based on service requirements for the network slice, wherein the service requirements include the one or more SLAs and a service profile for the network slice;
access a network function virtualization infrastructure (NFVI) database to determine a supportability for an instantiation of the second type of network infrastructure; and
instruct an orchestrator to deploy the second type of network infrastructure.

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the first type of network infrastructure comprises an enhanced mobile broadband (eMBB) infrastructure and the second type of network infrastructure comprises a low latency communication (LLC) infrastructure, or
wherein the first type of network infrastructure comprises an LLC infrastructure and the second type of network infrastructure comprises an ultra-reliable LLC (URLLC) infrastructure.

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein the network device includes a path computation engine, the processor being further configured to:
identify a set of available network infrastructures that include the second type of network infrastructure; and
order the set of available network infrastructures based on a deployment preference.

18.	(Original) The non-transitory computer-readable medium of claim 17, wherein the deployment preference comprises a logical path distance, and the logical path distance is proportional to latency and inversely proportional to at least one of bandwidth or reliability.

19.	(Original) The non-transitory computer-readable medium of claim 15, the processor being further configured to:
instruct a network function management function (NFMF) to configure instantiated network function instances for the second type of network infrastructure.

20.	(Original) The non-transitory computer-readable medium of claim 15, the processor being further configured to:
instruct the orchestrator to delete the first type of network infrastructure.



Allowable Subject Matter
 Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
In interpreting claims 1, 8, and 15, Examiner finds the claimed invention is patentably distinct from the prior arts of record. 
Regarding claim 1, the closest prior art of record Kommula et al. (US PGPUB No. 20200366612), in view of Das et al. (An NPL Publication with title “Key Enablers to Deliver Latency-as-a-Service in 5G Networks”), and further in view of Kakadia et al. (US PGPUB No. 20150281004) does not teach wherein the first type of network infrastructure further includes multiple alternative data transport paths from  an application instance to the  first DU and each of the alternative data transport paths including data transport nodes linked across multiple types of network locations ; determining, based on the network performance indicator data, that one or more service level agreements (SLAs) for the network slice will not be maintained for a duration of a network session, and that a rerouting of the network session to any of the alternative data transport paths will not result in the one or more SLAs being met for the network session; identifying, responsive to the  determination that the rerouting of the network session will not result in the one or more SLAs being maintained for the duration of the network session, a second type of network infrastructure in which  a second DU is co-located with the RU at the cell site, in combination with all the elements of claim 1 as argued by applicant and in light of applicant’s originally disclosed specification. Independent claims 8 and 15 recite similar limitations.
Kommula discloses implementing a new network slice path when the current network slice path is not able to maintain the SLA in network virtualization environment. Kommula is silent about slice/network infrastructure involving DU and RU.
Das discusses positioning DU and RU in different locations in a 5G network infrastructure to meet the required latency requirement. Das does not teach or suggest  multiple alternative data transport paths from  an application instance to the  first DU and each of the alternative data transport paths including data transport nodes linked across multiple types of network locations ; determining, based on the network performance indicator data, that one or more service level agreements (SLAs) for the network slice will not be maintained for a duration of a network session, and that a rerouting of the network session to any of the alternative data transport paths will not result in the one or more SLAs being met for the network session; identifying, responsive to the  determination that the rerouting of the network session will not result in the one or more SLAs being maintained for the duration of the network session, a second type of network infrastructure.
Kakadia discusses predicting a set of SLAs will not me maintained based on KPIs to implement proactive corrective measures to avoid potential failure.  Kakadia is silent about above limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	May 19, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444